              Case 2:18-cr-00092-RAJ Document 147 Filed 01/30/20 Page 1 of 6




 1                                                                HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10     UNITED STATES OF AMERICA,                         Case No. CR 18-0092-RAJ

11                                  Plaintiff,           DEFENDANT BERNARD ROSS
                      v.                                 HANSEN’S MOTION TO CONTINUE
12                                                       TRIAL AND PRETRIAL DATES
       BERNARD ROSS HANSEN, and
13     DIANE RENEE ERDMANN,                              Note on Motions Calendar:
                                                         February 7, 2020
14
                                    Defendants.
15

16                                         I.     INTRODUCTION

17          Defendant Bernard Ross Hansen respectfully requests that the Court continue the trial and

18   pretrial dates in this case to allow his newly appointed counsel adequate time for preparation. Trial

19   in this case is currently set for April 13, 2020, but present counsel for Mr. Hansen was not

20   appointed until earlier this month, and as explained below, this is an unusually complex case that

21   will require a considerable length of time for counsel to adequately prepare an effective defense.

22   Given the complexity of the case, as well as the circumstances of counsel’s recent appointment

23   and counsel’s trial schedule over the next 18 months, counsel requests that the trial date be

24   continued until at least late July 2021 to allow adequate time for trial preparation.

25
                                                                                               LAW OFFICES
     BERNARD ROSS HANSEN’S MOTION TO                                                CALFO EAKES & OSTROVSKY LLP
     CONTINUE TRIAL AND PRETRIAL DATES                                              1301 SECOND AVENUE, SUITE 2800
                                                                                      SEATTLE, WASHINGTON 98101
     (Case No. CR 18-0092-RAJ) - 1                                                 TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 147 Filed 01/30/20 Page 2 of 6




 1                                           II.   BACKGROUND

 2          The indictment in this case alleges twenty counts of mail and wire fraud arising over the

 3   course of eight years. Dkt. 1. Mr. Hansen and co-defendant Diane Renee Erdmann are accused

 4   of operating a complex fraudulent scheme from 2009 to 2017 through a company called Northwest

 5   Territorial Mint (NWTM). Id. ¶ 22. NWTM’s business operations included buying, selling,

 6   exchanging, storing, and leasing gold, silver, and other precious metals. Id. ¶ 2. NWTM was

 7   founded in the 1980s by Mr. Hansen and then expanded to multiple locations that eventually

 8   handled millions of dollars in transactions for customers around the world. Id. ¶ 7, 53. The

 9   indictment alleges that the defendants used NWTM to commit fraud by (1) mispresenting delays

10   on gold bullion orders, id. ¶ 18; (2) misusing customers’ “stored” gold bullion, id. ¶ 29;

11   (3) violating a consignment agreement with the Pan American Silver Corp. id. ¶ 38; (4) misleading

12   customers who leased gold bullion to NWTM, id. ¶ 40; and (5) generally operating NWTM like a

13   Ponzi scheme, id. ¶ 15. These allegations arise in part out of alleged violations of a 2008 consent

14   decree entered into by NWTM to resolve a consumer protection complaint filed by the Washington

15   State Attorney General.      Id. ¶ 9.    The criminal case is also intertwined with bankruptcy

16   proceedings, which began in 2016 and remain ongoing. See id. ¶ 10; In re Nw. Territorial Mint,

17   No. 16-11767-CMA (Bankr. W.D. Wash.). If convicted, Mr. Hansen faces penalties of up to 20

18   years imprisonment and substantial penalties under the advisory guidelines.

19          After being indicted, Mr. Hansen and Ms. Erdmann were ordered released on an

20   appearance bond. Dkt. 13. Mr. Hansen was represented initially by the Federal Public Defender,

21   but on January 10, 2020, the Court granted Mr. Hansen’s motion for appointment of new counsel

22   to replace the Federal Public Defender. Dkt. 145. Present counsel, a member of this district’s

23   Criminal Justice Act panel, was then appointed to represent Mr. Hansen and entered an appearance

24   on January 14, having had no previous involvement in the case. Dkt. 146; Declaration of Angelo

25   J. Calfo (“Calfo Decl.”) at 1.

                                                                                             LAW OFFICES
     BERNARD ROSS HANSEN’S MOTION TO                                              CALFO EAKES & OSTROVSKY LLP
     CONTINUE TRIAL AND PRETRIAL DATES                                            1301 SECOND AVENUE, SUITE 2800
                                                                                    SEATTLE, WASHINGTON 98101
     (Case No. CR 18-0092-RAJ) - 2                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 147 Filed 01/30/20 Page 3 of 6




 1          The current scheduling order in this case sets a trial date of April 13, 2020, with various

 2   pretrial deadlines leading up that date. Dkt. 120. Several other pretrial dates, including those for

 3   pretrial motions and expert disclosures, were set and expired before present counsel joined the

 4   case. See Dkt. 83.

 5          Upon joining the case, present counsel for Mr. Hansen conferred with counsel for Ms.

 6   Erdmann and the government about the trial schedule and informed them that he intended to file

 7   this motion. See Calfo Decl. at 5. Counsel for the government have declined to take a position on

 8   the motion; counsel for Ms. Erdmann have expressed that they do not oppose the motion. Id.

 9                                         III.    DISCUSSION

10          The requested continuance would serve the ends of justice because (1) this case is

11   unusually complex and it is unreasonable to expect adequate preparation for pretrial proceedings

12   or trial within fewer than the 18 months requested, 18 U.S.C. § 3161(h)(7)(B)(ii); (2) failing to

13   grant the continuance would deny counsel for Mr. Hansen the reasonable time necessary for

14   effective preparation, taking into account the exercise of due diligence, id. § 3161(h)(7)(B)(iv);

15   and (3) failing to grant the continuance would result in a miscarriage of justice, id.

16   § 3161(h)(7)(B)(i).

17          Mr. Hansen’s newly appointed counsel has handled numerous complex criminal trials over

18   the past 30 years and is familiar with the amount of time required to prepare a case like this one.

19   He has routinely requested—and been granted—continuances of 12 months or more from the date

20   he entered an appearance to allow time to prepare adequately for trial. Calfo Decl. 3.

21          This case, however, is not just complex, it is extraordinarily complex. The indictment

22   alleges a multi-faceted fraudulent scheme that lasted nearly a decade and affected over 3,000

23   customers. Id. ¶ 28. Unsurprisingly, with allegations that sweeping, the discovery record is

24   immense; the government has already produced hundreds of thousands of pages of discovery,

25   including:

                                                                                             LAW OFFICES
     BERNARD ROSS HANSEN’S MOTION TO                                              CALFO EAKES & OSTROVSKY LLP
     CONTINUE TRIAL AND PRETRIAL DATES                                            1301 SECOND AVENUE, SUITE 2800
                                                                                    SEATTLE, WASHINGTON 98101
     (Case No. CR 18-0092-RAJ) - 3                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 147 Filed 01/30/20 Page 4 of 6




 1                 close to 20,000 pages of FBI interview memoranda;

 2                 close to 10,000 pages of Excel spreadsheets;

 3                 at least 200,000 pages of historical business records;

 4                 media files including 2,600 recorded sales calls;

 5                 534 gigabytes of video surveillance tapes;

 6                 17.7 gigabytes of deposition testimony;

 7                 An additional 1400 boxes of business records; and

 8                 20–30 hours of recordings of FBI witness interviews.

 9   Calfo Decl. at 2.

10          There will undoubtedly be even more materials to review, particularly since many of the

11   key issues in this case are intertwined with other proceedings. For example, one of the key issues

12   in the case involves a consent decree that NWTM entered into following an investigation by the

13   Washington State Attorney General. See Indictment, Dkt. 1, at ¶ 13 (“Between 2009 and April

14   2016, despite the Consent Decree, HANSEN continued to make misrepresentations . . . .”). And

15   the ongoing bankruptcy proceedings for NWTM will likely provide key insights into the financial

16   operations of NWTM—another central issue in the case. Those bankruptcy proceedings have

17   already produced an extensive record: As of January 28, 2020, the docket in the bankruptcy

18   proceedings includes over 2,200 docket entries. See In re Nw. Territorial Mint, No. 16-11767-

19   CMA (Bankr. W.D. Wash.).

20          A case of this complexity requires counsel to expend considerable time and labor preparing

21   a defense. To prepare an effective defense, counsel will need to (1) independently review,

22   comprehend, and analyze the immense discovery record; (2) research the legal framework for the

23   allegations and any legal issues identified while analyzing the case; (3) independently review the

24   work product of Mr. Hansen’s prior counsel, both in this case and in related matters; (4) conduct

25   an independent investigation of the facts, which may include interviews of potential government

                                                                                            LAW OFFICES
     BERNARD ROSS HANSEN’S MOTION TO                                             CALFO EAKES & OSTROVSKY LLP
     CONTINUE TRIAL AND PRETRIAL DATES                                           1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101
     (Case No. CR 18-0092-RAJ) - 4                                              TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:18-cr-00092-RAJ Document 147 Filed 01/30/20 Page 5 of 6




 1   and defense witnesses; (5) assess where expert assistance may be necessary, and then work to

 2   identify and consult with experts, including by assessing the work of any experts consulted by Mr.

 3   Hansen’s prior counsel; (6) identify, research, and draft pretrial motions and other pretrial

 4   materials; and (7) prepare a trial presentation.

 5           Although Mr. Hansen’s previous counsel already performed substantial trial preparation

 6   work, present counsel is ethically bound to exercise independent professional judgment about how

 7   best to represent Mr. Hansen’s interests. See RPC 2.1 (“In representing a client, a lawyer shall

 8   exercise independent professional judgment and render candid advice.” (emphasis added)). Doing

 9   so requires counsel to perform an independent review of the entire record, including prior counsel’s

10   work product. As a result, the fact that Mr. Hansen’s previous attorneys have already prepared

11   voluminous work product in this case (and in related matters) only increases the amount of time

12   and labor that is required to adequately prepare for trial. See Calfo Decl. at 4–5.

13           Atop of the time and labor required to prepare for trial in this case, newly appointed counsel

14   must also balance his pre-existing commitments to his other clients, which are substantial. Counsel

15   currently has trials scheduled in April, 1 July,2 August,3 October,4 and December5 of 2020, as well

16   as in February,6 March,7 and April8 of 2021. Calfo Decl. 3–4. Each of these upcoming trials will

17   require significant pretrial litigation, investigation, and trial preparation. Id. at 4.

18           In light of these pre-existing professional obligations, and because newly appointed

19   counsel has no prior familiarity with the unusually complex factual issues in this case, it would be

20   “unreasonable to expect counsel to adequately prepare for pretrial proceedings or for the trial

21   itself” within a timeframe shorter than the 18 months requested. 18 U.S.C. § 3161(h)(7)(B)(ii) &

22
     1
       United States v. Jutla, No. 19-CR-141-RSM, (W.D. Wash.)
23   2
       Thomas v. McDaniels, 18-2-57299-1 KNT (Wash. Super. Ct.)
     3
       Gabert v. McDaniels, 18-2-56960-5 KNT (Wash. Super Ct.)
24   4
       United States v. Sanft, 19-CR-258-RAJ (W.D. Wash.)
     5
       Washington v. Johnson & Johnson, 20-2-00184-8 (Wash. Super. Ct.)
     6
25     Houserman v. Comtech, 19-CV-644-RAJ (W.D. Wash.)
     7
       TSYS v. Houserman, 19-CV-336-RAJ (W.D. Wash.)
     8
       Washington v. Navient, 17-2-01115-1 (Wash. Super. Ct.)
                                                                                                  LAW OFFICES
     BERNARD ROSS HANSEN’S MOTION TO                                                   CALFO EAKES & OSTROVSKY LLP
     CONTINUE TRIAL AND PRETRIAL DATES                                                 1301 SECOND AVENUE, SUITE 2800
                                                                                         SEATTLE, WASHINGTON 98101
     (Case No. CR 18-0092-RAJ) - 5                                                    TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:18-cr-00092-RAJ Document 147 Filed 01/30/20 Page 6 of 6




 1   (iv). Also, with the extensive due diligence this case requires, a continuance of less than 18 months

 2   would deny counsel the reasonable time necessary for effective preparation.                                   Id.

 3   § 3161(h)(7)(B)(iv). And requiring Mr. Hansen to proceed to trial without an adequately prepared

 4   lawyer to represent him would certainly result in a miscarriage of justice. Id. § 3161(h)(7)(B)(i).

 5                                         IV.    CONCLUSION

 6          For the foregoing reasons, Mr. Hansen respectfully requests that trial date be continued

 7   until approximately July 26, 2021, that the pretrial dates be continued, and that the proposed

 8   scheduling order be entered. If the Court adopts this proposed order, counsel will work with the

 9   U.S. Attorney’s Office to develop a more detailed case scheduling order as may be appropriate.

10          DATED this 30th day of January, 2020.

11

12                                               CALFO EAKES & OSTROVSKY LLP

13                                               By:     s/ Angelo J. Calfo
                                                       Angelo J. Calfo, WSBA #27079
14
                                                       1301 Second Avenue, Suite 2800
15                                                     Seattle, WA 98101
                                                       (206) 407-2200 | Phone
16                                                     (206) 407-2224 | Fax
                                                       Email: angeloc@calfoeakes.com
17
                                                       Attorney for Defendant Bernard Ross Hansen
18

19

20

21

22

23

24

25

                                                                                              LAW OFFICES
     BERNARD ROSS HANSEN’S MOTION TO                                               CALFO EAKES & OSTROVSKY LLP
     CONTINUE TRIAL AND PRETRIAL DATES                                             1301 SECOND AVENUE, SUITE 2800
                                                                                     SEATTLE, WASHINGTON 98101
     (Case No. CR 18-0092-RAJ) - 6                                                TEL (206) 407-2200 FAX (206) 407-2224
